BY THE COURT:
The above entitled cause is now being determined on plaintiff’s motion to strike from the amended answer of Frank J. Ferguson the 7th defense on. the ground that the same contains no allegation of fact, is a legal conclusion, ana a mere abstract statement of law. *434The 7th defense set out in the amended petition reads as follows:
“For a 7th defense to the petition of plaintiff filed herein the defendant says that plaintiff is not seeking in this action to enforce an act which is specifically enjoined on the Tax Commission of Ohio by law, and that mandamus will not be ordered to control or regulate the general course of official conduct of the Tax Commission of Ohio requiring the supervision and control of a series' of continuous acts by this court.”
The question presented in principle is identical with plaintiff’s motion to strike the second defense from the amended answer of the Universal Films Exchange, Incorporated, in these same actions. In both motions the same authorities are cited, and in our opinion this day released we supported plaintiff’s motion on the authority. of the cases cited. For the same reasons the motion will be sustained to strike the 7th defense as contained in the amended answer of Frank J. Ferguson.
HORNBECK, PJ. and BARNES, J., concur.
GEIGER, J., not participating.